Citation Nr: 0809428	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  03-24 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for hepatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970.   He served in the Republic of Vietnam from April 27, 
1969 to March 23, 1970.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).

Procedural history

In the March 2003 rating decision, the RO denied the 
reopening of a previously-denied claim of entitlement to 
service connection for hepatitis.  The veteran perfected an 
appeal of that denial.

In a July 2003 VA Form 9, the veteran requested a Travel 
Board hearing.  The veteran was scheduled for such a hearing, 
to be conducted on May 2, 2006.  The veteran failed without 
explanation to appear for that hearing.  He has not since 
requested another hearing.  Accordingly, the Board will 
proceed as if the hearing request had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2007).

In August 2006, the Board remanded this claim for further 
development.  The VA Appeals Management Center (AMC) 
continued the previous denial of the veteran's claim in an 
August 2007 supplemental statement of the case (SSOC), and 
the case has again been returned to the Board. 

Issue not on appeal

In its August 2006 decision, the Board denied service 
connection for post-traumatic stress disorder (PTSD).  That 
issue has therefore been resolved.  See 38 C.F.R. § 20.1100 
(2007).


FINDINGS OF FACT

1.  In an unappealed July 1970 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
hepatitis.  

2.  The evidence received since the July 1970 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for hepatitis.


CONCLUSIONS OF LAW

1.  The July 1970 rating decision denying the claim for 
service connection for hepatitis is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the July 1970 rating decision is 
not new and material, and the claim for service connection 
for hepatitis is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen a previously-denied claim of 
entitlement to service connection for hepatitis.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In August 2006, the Board remanded the case for the VA AMC to 
provide additional notice under the Veterans Claims 
Assistance Act of 2000 pursuant to Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Board instructed the AMC to undertake 
appropriate additional evidentiary development and/or 
readjudicate the veteran's claim only if deemed necessary 
based on the state of the record.  

In March 2007, the AMC provided Kent notice via a letter to 
the veteran's current address.  This will be discussed in 
greater detail immediately below.  The veteran did not 
respond to the VCAA letter, and there has been no additional 
evidence added to the record.  Therefore, the evidentiary 
posture of the case did not change, and the AMC did not have 
to undertake any appropriate additional evidentiary 
development or readjudicate the claim.  In any event, the AMC 
readjudicated the veteran's claim in the August 2007 SSOC.  

Thus, the Board's remand instructions were complied with to 
the extent possible. See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Quartuccio specifically 
applies to cases in which the submission of new and material 
evidence is involved.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in 
December 2002, March 2006, and March 2007, which were 
specifically intended to address the requirements of the 
VCAA.  In the December 2002 letter, the RO advised the 
veteran of what the evidence must show to establish service 
connection in general and service connection for hepatitis C 
in particular.  Moreover, the March 2007 VCAA letter informed 
the veteran of the need to submit new and material evidence 
to reopen the previously-denied claim.  This advisement 
satisfied the requirements of Kent v. Nicholson, 20 Vet. App. 
1 (2006), which held that claimants must be specifically 
informed of what is required to reopen their previously-
denied claims.  Accordingly, the veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.

As for the evidence to be provided by the veteran, he was 
specifically advised in the December 2002 and March 2007 
letters to submit VA Form(s) 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), for each private or other non-VA doctor and 
medical care facility that treated him for his claimed 
disability.

In the December 2002 VCAA letter, the veteran was notified 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records, employment records, and records from Federal 
agencies.  In the March 2007 VCAA letter, the veteran was 
advised that VA was responsible for getting relevant records 
from any Federal agency, to include records from the 
military, VA medical centers (including private facilities 
where VA authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the December 2002 VCAA letter, the RO informed the veteran 
that he may submit any evidence himself that is not of 
record.  In the March 2007 VCAA letter, the veteran 
specifically told to send any evidence in his possession that 
pertains to his claim.  These requests are unlimited and open 
ended; that is, they can reasonably be read to encompass any 
and all evidence in the veteran's possession.  The VCAA 
letters thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letters informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was initially adjudicated by the RO in March 2003, 
after the December 2002 VCAA letter.  Therefore, the timing 
of the VCAA notice is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

As to this claim, element (1), veteran status, is not at 
issue.  Elements (2) and (3) are in dispute and were 
addressed by the VCAA letters described above.  Moreover, the 
RO specifically addressed elements (4) and (5) in the March 
2006 letter.

As for the timing of the VCAA notice, the RO sent a letter to 
the veteran in March 2006.  He was afforded an opportunity to 
respond before the SSOC was issued in August 2007.  
Therefore, the essential fairness of the adjudication was not 
affected.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The veteran and his representative have pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  The Board accordingly finds that there 
is no prejudice to the veteran in the timing of the VCAA 
notice as to five elements in Dingess/Hartman.

In any event, in light of the Board's denial of this issue 
elements (4) and (5) remain moot.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The veteran argues that he should be afforded a VA 
examination to determine whether he currently has hepatitis 
C.  See April 2003 VA Form 21-4138 (statement in support of 
claim).  However, as alluded to above, under the VCAA VA's 
statutory duty to assist a claimant in the development of a 
previously finally denied claim does not attach until the 
claim has been reopened based on the submission of new and 
material evidence.  Therefore, VA has no duty to assist the 
veteran by affording him a VA examination at this point.  
Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

The Board  adds that the veteran himself bears the 
responsibility for substantiating his claim.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].


In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of a 
representative.  He failed to appear for the Travel Board 
hearing.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].


Service connection - hepatitis C

In a VA "Fast Letter" issued in June 2004 (Fast Letter 04-
13, June 29, 2004), VA noted that a rating decision had been 
issued that was apparently based a statement incorrectly 
ascribed to a VA physician to the effect that persons who 
were inoculated with a jet injector were at risk of having 
hepatitis C.  The fast letter then identified "key points" 
that included the fact that hepatitis C is spread primarily 
by contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  Another "key point" was the fact that hepatitis C 
can potentially be transmitted with the reuse of needles for 
tattoos, body piercing, and acupuncture.  

The fast letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  It also 
noted that transmission of hepatitis C virus with air gun 
injections was "biologically plausible," notwithstanding 
the lack of any scientific evidence so documenting.  
It noted that it was "essential" that the report upon which 
the determination of service connection is made includes a 
full discussion of all modes of transmission, and a rationale 
as to why the examiner believes the air gun was the source of 
the veteran's hepatitis C.

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2007)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's current 
claim to reopen was initiated in August 2002, his claim will 
be adjudicated by applying the revised section 3.156, which 
is set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

Procedural history

The veteran filed an initial claim of entitlement to service 
connection for hepatitis in May 1970.  That claim was denied 
by the RO in July 1970.  The veteran was notified of that 
decision and provided his appellate rights in an August 1970 
letter.  He did not appeal that denial, and that denial is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

In May 1995, the veteran sought to reopen his claim of 
service connection for hepatitis.  The RO in a May 1995 
letter informed the veteran of the need to submit new 
evidence to reopen his claim.  The veteran did not respond.  
Therefore, he abandoned his May 1995 claim to reopen.  See 38 
C.F.R. § 3.158 (2007).  As such, the July 1970 rating 
decision is the only final denial of this issue.

The Board adds that for reasons stated above it finds that 
the last final RO decision was in 1970.  Even if the 1995 
communication for he RO may be considered to be a decision,  
the Board's approach does not prejudice the veteran, since 
all evidence received since 1970 rather than just evidence 
received after 1995, will be considered.  Cf. Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  As a practical matter, no 
relevant evidence was received from 1970 to 1995. 
 
The "old" evidence

The evidence of record at the time of the final RO decision 
in July 1970 was the veteran's service medical records.  The 
veteran's service medical records show that the veteran 
became ill in the Republic of Vietnam on March 11, 1970 with 
symptoms of jaundice, dark urine, light stools, nausea, and 
vomiting.   Infectious hepatitis was diagnosed and the 
veteran was air evacuated to the United States.  He was 
hospitalized in the United States from March 23, 1970 to 
April 22, 1970.  During the hospitalization, his liver 
function tests showed rapid improvement, as did his clinical 
status.  On April 20, 1970, the liver function tests were 
essentially within normal limits, and it was felt that the 
veteran had achieved the maximum benefits of hospitalization.  
It was determined that he was fit for duty.  

A report of a separation examination performed on April 20, 
1970 shows no residuals of infectious hepatitis.  The veteran 
was discharged from service on April 23, 1970.  
 
The July 1970 decision

In the July 1970 rating decision, the RO denied the veteran's 
claim based on the lack of medical evidence of a current 
disability [in essence, Hickson element (1)].  

The veteran filed to reopen his current claim to reopen in 
August 2002.  The RO declined to reopen the claim, and the 
veteran appealed.  Additional evidence which has been 
received since July 1970 will be discussed below.

Analysis

Discussion

The veteran's claim of entitlement to service connection for 
hepatitis was denied in July 1970 due to a lack of competent 
medical evidence of a current disability.  That is, the 
service medical records indicated that the veteran's in-
service hepatitis had fully resolved.

Evidence added to the record since the July 1070 RO decision 
includes VA treatment records dated from 1999 to 2002, a 
report of an August 2002 VA psychiatric examination, and the 
veteran's contentions.  

The VA treatment records and the report of the August 2002 VA 
psychiatric examination show no diagnosis of hepatitis, to 
include hepatitis C or current residuals of the in-service 
infectious hepatitis.  The VA treatment records and the 
report of the August 2002 VA psychiatric examination, while 
new in the sense that these particular records had not been 
previously associated with the veteran's claims file, are not 
material.  These records do not show the presence of current 
hepatitis or current residuals of the in-service infectious 
hepatitis. 
  
As for the veteran's contentions that he currently has 
hepatitis, this is essentially a reiteration of similar 
contentions raised previously to the effect that he has a 
current disability and are therefore not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  In any event, such a 
statement cannot be considered material as to the question of 
a current disability.  It is well established that laypersons 
such as the veteran are not competent to opine on medical 
matters such as the date of onset of a claimed disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
The veteran's own statements to this effect are accordingly 
entitled to no weight of probative value.  Moreover, in Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  As such, the veteran's 
assertion is not competent medical evidence sufficient to 
show that hepatitis or residuals of the in-service hepatitis 
currently exist.

In short, after a careful review of the evidence which has 
been received since the July 1970 decision denying the 
veteran's claim of entitlement to service connection for 
hepatitis, the Board concludes that new and material evidence 
has not been submitted to reopen the claim.  The evidence 
does not relate to an unestablished fact necessary to 
substantiate the claim, namely the existence of a current 
disability.  The claim is not reopened, and the benefit 
sought on appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).  

In particular, he is advised that if he wishes to continue to 
pursue his claim he should submit medical evidence that he 
currently has hepatitis, and that such is related to his 
military service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].





	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
hepatitis is not reopened.  The benefit sought on appeal 
remains denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


